Case 1:18-cv-01690-APM Document 80-2 Filed 01/21/21 Page 1 of 2




                      Exhibit

                           B
         Case 1:18-cv-01690-APM Document 80-2 Filed 01/21/21 Page 2 of 2



From: Joey Gonzalez <joey@joeygonzalezlaw.com>
Sent: Wednesday, May 27, 2020 11:56
To: John.Truong <john.truong@usdoj.gov>
Subject: RE: Contact information of your supervisor

Mr. Truong,

As I previously indicated in July 2019 the USDA does not have my consent to release my personal and/or
private information to anyone including ADR and/or John J. Murphy III. Please refrain from continuing
doing this.

Joey Gonzalez




P.O. Box 145073 Coral Gables, FL 33114-5073
P: (305) 720 3114 | F: 786-221-0298
joey@joeygonzalezlaw.com | joey.gonzalez@jdg-lawoffice.com

This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.
